Exhibit 10.13
 
AMENDMENT 1
TO THE
SENIOR SECURED NOTE





This Amendment 1 to the Senior Secured Note (“Note”) is made this 15th day of
March, 2011 (“Effective Date”) by USA Synthetic Fuel Corporation, a corporation
organized under the laws of the State of Delaware (“Maker” or “USASF”) to the
order of Global Energy, Inc., a corporation organized under the laws of the
State of Ohio (“Lender”).
 
TERMS
 
The Parties hereby agree to replace the Section entitled Repayment with the
following section of the Senior Secured Note:
 
Repayment.  The entire amount of Principal and accrued interest shall be
immediately due and payable by Maker upon the earlier of, (a) Lima Energy
Company (“Lima Energy”) receiving at least $400 million, from any source
whatsoever, for the construction, purchase, assignment or operation of a
gasification facility, whether undertaken solely by Lima Energy or in
conjunction with other partners, or in the event an affiliate of Maker or Lima
Energy shall obtain any such financing to construct, purchase or operate a
gasification facility from which Lima Energy shall receive any beneficial
interest, distribution, payment or proceeds, including options to purchase; (b)
the sale of any equity interest in Lima Energy or any of its assets; (c)
proceeds of $75 million or more from an equity offering by USASF; or (d)
September 30, 2011.
 
All other terms of the Senior Secured Note will remain in full force and effect.
 
 
IN WITNESS WHEREOF, both Parties have caused this Amendment to be executed this
as of the date noted above.




USA SYNTHETIC FUEL CORPORATION
   
By:
 
/s/ Dr. Steven C. Vick
Name:
 
Steven C. Vick
Title:
 
President & CEO







GLOBAL ENERGY, INC.
   
By:
 
/s/ Lynne R. Graves
Name:
 
Lynne R. Graves
Title:
 
Corporate Secretary

 
 
 

--------------------------------------------------------------------------------